Not For Publication

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

JAMES EVERETT SHELTON,
Civil Action No. 18-11294 (JMV) (SCM)
Plaintijj”,

v.
OPINION & ORDER
MERCHANT FLOW FINANCIAL
CORPORATION, and CONROY
WILLIAMSON,

Defena’ants.

 

 

John Michael Vazquez. U.S.D.J.

Pending before this Court is a joint motion to vacate the Court’s December 28, 2018
Opinion and Order and to dismiss the action with prejudice. D.E. 13-1. The parties indicate that
they make the request because they have entered into a confidential settlement agreement. Id. On
December 28, 2018, the Court granted in part and denied in part Plaintift’s motion for default
judgment, awarding Plaintiff a sum of $500 in statutory damages for his Telephone Consumer
Protection Act (“TCPA”), 47 U.S.C. § 227 et seq., claim. D.E. 9, lO. Since this decision, the
parties reportedly entered into a confidential settlement agreement See D.E. 13-1 (“Joint Br.”) at
l. As part of this settlement agreement, the parties agreed to cooperatively request that this Court
(1) vacate the default judgment entered on December 28, 2018, pursuant to Fed. R. Civ. P. 60(b);
and (2) dismiss the action in its entirety with prejudice, pursuant to Fed. R. Civ. P. 4l(a)(2). Ia’.;

see also D.E. l3.

F ederal Rule of Civil Procedure 60(b) provides in relevant part:

On motion and just terms, the court may relieve a party or its legal

representative from a final judgment, order, or proceeding for the

following reasons: (l) mistake, inadvertence, surprise, or excusable

neglect; . . . (5) the judgment has been satisfied, released, or

discharged; . . . or (6) any other reason that justifies relief.
Fed. R. Civ. P. 60(b). The Court finds that the parties’ subsequent settlement agreement and joint
application to set aside the default judgment justifies such relief. The Court vacates its December
28, 2018 Opinion and Order, D.E. 9, 10.

Under Rule 41(a)(2), “an action may be dismissed at the plaintiffs request [] by court order,
on terms that the court considers proper.” Fed. R. Civ. P. 41. “Dismissal on motion under Rule
41(a)(2) is within the sound discretion of the court and may be granted if the court believes that
defendants will not be seriously prejudiced by such dismissal.” Shz`ela's v. Murphy, 116 F.R.D.
600, 602 (D.N.J. 1987). Here, although the Court is not privy to the confidential settlement
agreement between the parties, the agreement appears to moot the action. Since Plaintiff and
Defendants are jointly moving for this relief, the Court does not believe that either party will be
prejudiced, much less seriously so, by granting such relief. The Court dismisses the action with
prejudice.

For the foregoing reasons, and for good cause shown,

IT IS on this 4th day of April, 2019,

ORDERED that the Court’s December 28, 2018 Opinion and Order (D.E. 9, 10) are
VACATED; and it is further

ORDERED that Plaintiff’s Complaint (D.E. 1) is DISMISSED with prejudice; and it is

further

ORDERED that the Clerk of the Court shall Serve this Opinion & Order upon Plaintiff by
regular and certified mail return receipt; and it is further

ORDERED that the Clerk of the Court shall close this matter.

&Q\\m\l

John Michael Vazquez, §§ . .

